Disa Realty, Inc. v Rao (2021 NY Slip Op 05691)





Disa Realty, Inc. v Rao


2021 NY Slip Op 05691


Decided on October 20, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 20, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
LARA J. GENOVESI, JJ.


2017-09067
 (Index No. 9880/12)

[*1]Disa Realty, Inc., respondent,
vKishor Rao, etc., appellant, et al., defendants.


Kishor Rao, Ozone Park, NY, appellant pro se.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Kishor Rao appeals from an order of the Supreme Court, Queens County (Chereé A. Buggs, J.), entered July 18, 2017. The order denied that defendant's motion, inter alia, to dismiss the complaint based upon a violation of Judiciary Law § 487, to strike the note of issue and certificate of readiness, to consolidate the action with an action entitled Disa Realty, Inc. v Rao, pending in the same court under Index No. 10206/12, and to declare the subject mortgage and note null and void.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment of foreclosure and sale (Disa Realty, Inc. v Rao, ___ AD3d ___ [Appellate Division Docket No. 2019-00439; decided herewith]; see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248).
MASTRO, J.P., MILLER, DUFFY and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court